          Case 1:20-cv-01312-LTS-GWG Document 32 Filed 04/17/20 Page 1 of 1

       NEW YORK                                                                                              SHANGHAI
        LONDON                                                                                                ATLANTA
      SINGAPORE                                                                                              BALTIMORE
   PHILADELPHIA                                 FIRM and AFFILIATE OFFICES                                  WILMINGTON
       CHICAGO                                                                                                  MIAMI
  WASHINGTON, DC                                                                                            BOCA RATON
  SAN FRANCISCO                                                                                             PITTSBURGH
                                                    MARIO AIETA
  SILICON VALLEY                                                                                              NEWARK
                                             DIRECT DIAL: +1 212 404 8755
       SAN DIEGO                            PERSONAL FAX: +1 212 818 9606                                    LAS VEGAS
      LOS ANGELES                           E-MAIL: MAieta@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                              LAKE TAHOE
        BOSTON                                   www.duanemorris.com                                         MYANMAR
       HOUSTON                                                                                                  OMAN
        AUSTIN                                                                                        A GCC REPRESENTATIVE OFFICE
                                                                                                           OF DUANE MORRIS
        HANOI
  HO CHI MINH CITY
                                                                                                       ALLIANCES IN MEXICO
                                                                                                           AND SRI LANKA




April 17, 2020




VIA ECF

Hon. Gabriel W. Gorenstein United States
Magistrate Judge United States District
Court, Southern District of New York 500
Pearl Street New York, New York 10007


           Re:       Ubiquiti Inc. v. Peraso Technologies Inc. et al,
                     S.D.N.Y., Index No. 1:20-CV-1312

Dear Magistrate Judge Gorenstein:

         We represent plaintiff Ubiquiti Inc. and write to request the Court’s approval of an
extension of time until April 24, 2020, for Plaintiff to answer the counterclaims set forth in the
Answer of defendant Peraso Technologies, Inc. (ECF Doc. No. 26). Counsel for Peraso agrees
to this request for an extension. There has been no previous request for an extension of time to
answer Peraso’s counterclaims.



                                                                  Respectfully submitted,



                                                                  Mario Aieta

cc:        Jodyann Galvin, Esq.
           (counsel for Peraso Technologies, Inc.)


D UANE M ORRIS LLP
230 PARK AVENUE, SUITE 1130   NEW YORK, NY 10169-0079                        PHONE: +1 212 818 9200    FAX: +1 212 818 9606
